Title: From John Adams to George Washington Adams, 26 February 1822
From: Adams, John
To: Adams, George Washington



my dear George
Montezillo February 26th 1822

I received this Morning your No 18—It is a universal complaint that the english Language furnishes no word to express the feeling of ennui in french. why will not inoccupation, or unemployment or idleness or leisure, or lassitude, or vacancy, answer the end. When I can write or read, or hear any one read, whether in Sermons or Romances, in Philosophy or Frevolity. I never feel ennui; It is only when my mind is unoccupied, unimployed, wholly at leisure that the Erysipelas of ennui seize’s me, that is when I feel my own existence only by an itching—
The failure of your Mothers Journal, which I perfectly approve because I know it to be inevitable, it has made a wide hiatus, or gap, or void, in my existence—And I am very glad you have though of filling it up by your correspondence which I will use with discretion—
I do not see the National Gazette, and have seen none of the series of letters you mention, but the Name of Welsh is enough to make the paper interesting—His Europe, and America is one of the most powerful Books that ever was written in this country It has converted three Kingdom’s from habitual scurrity to something like decency and courtesy—
I should like to see the Criticism upon Mr Randolph’s speeches for none have attracted my attention more there is a wild grandure in his imagination—solid criticism might easily characterize his memory, his fancy, his ratio-cimation, and his arrangement his malignity against me personally, seems to me to be spent, and exhausted; I am almost sorry for it, for no part of his oratory cured more of my inoccupations idleness, nonexistence, annihilation, or if you will have the french word, ennui.—
We have now a Judge Quincy, we had one a hundred years ago. The Great Grand son will fill a wider space in the History of his Country than his Ancestor, though he was as much admired in his day in Massachusetts, and perhaps, more revered, and beloved—
I am still reading the Historical collections and see more, and more, every day to recommend them to your early attention, and frequent recurrence through Life.—
I am your affectionate Grand Father
J Adams